UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-13279 Intermec, Inc. (Exact name of registrant as specified in its charter) Delaware 95-4647021 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6001 36th Avenue West, Everett, WA 98203-1264 (Address of principal executive offices) (Zip Code)
